McCORMAC, J.,
concurring separately.
I concur on the basis that there was not a timely appeal since the trial court did not endorse a direction to the clerk to serve the judgment upon all parties not in default for failure to appear as required by Civ. R. 58(B). While the clerk did serve the notice of the judgment on defendant on the day prior to entry of judgment, there was not full compliance with Civ. R. 58(B). Hence, considering this case as a direct appeal case, it is clear that there was failure to provide notice as required by Civ. R. 55(B) and that the failure constituted reversible error on the issue of damages, liability having been admitted by the answer.
I do not agree that a failure to provide notice pursuant to Civ. R. 55(A) inherently renders the judgment subject to relief pursuant to Civ. R. 60(B).
As held by the majority, the case should be remanded to the trial court for a trial on the issue of damages only.